This is an appeal by a self-insured employer from an award of the Workmen’s Compensation Board in favor of claimant which allowed reduced earnings to claimant for partial disability for the period December 15, 1947, to July 18, 1948. Claimant was employed as a machinist-repairer by the employer at Lackawanna, New York. On September 10, 1947, he sustained accidental injuries in the nature of a sprain and strain of the lower back from lifting a heavy jack and wood block. As a result he was totally disabled from September 11, 1947, to December 9, 1947, for which period he was awarded total disability compensation which was paid by appellant without objection. Claimant returned to work on December 9,1947, when he was assigned to lighter duties because of his injuries. -During the year prior to his accident claimant had worked sometimes six and sometimes seven days per week for a period of at least twenty weeks. The board found that during the year prior to the accident, claimant had worked a total of 284 days. The board further held that claimant was a six-day worker and fixed his compensation pursuant to the provisions of subdivision 1 of section 14 of the Workmen’s Compensation Law. *625The board also found that due to the accidental injuries the wage earning capacity of the claimant was reduced so as to entitle him to a compensation rate of $5.77 per week during the period of partial disability from December 15, 1947, to July 18, 1948. The evidence sustains the findings. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.